Case:21-13309-TBM Doc#:75 Filed:07/23/21               Entered:07/23/21 08:38:36 Page1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO
 In re:                                            )
 HILLTOP AT DIA, LLC                               ) Case No. 21-13309 TBM
                                                   )
                Debtor.                            ) Chapter 11
                                                   )
           EMERGENCY MOTION FOR MICHAEL GRAHAM TO APPEAR
                          TELEPHONICALLY

       Hilltop at DIA, LLC (“Debtor”), through its attorneys, Onsager | Fletcher | Johnson, LLC,
submits this Emergency Motion for Michael Graham to Appear Telephonically (this “Motion”),
at the Status Conference scheduled for Friday, July 23, 2021, at 11:00 a.m., and states as follows:

        1.     Mr. Michael Graham (“Graham”), representative of the Debtor, was scheduled to
fly out of Los Angeles yesterday afternoon when flights to and from Denver International Airport
were cancelled due to weather. Thereafter, no flights from Los Angeles were available yesterday.

       2.       The flights for early this morning were all overbooked. Mr. Graham nonetheless
went to the airport at 4:00 am to see if he could obtain a standby seat but was unsuccessful.

       3.      Mr. Graham will be participating in the Debtor’s 341 Meeting of Creditors
telephonically from California today at 9:00 a.m. See Docket No. 14.

       4.     Debtor therefore requests permission for Mr. Graham to appear at the Status
Conference telephonically.

        5.     The U.S. Trustee has no objection. Mr. Graham believes that no other parties will
be prejudiced if he is allowed to appear telephonically.

       WHEREFORE, Debtor requests that this Court enter an order granting this Emergency
Motion authorizing Mr. Graham to appear telephonically at the Status Conference on Friday, July
23, 2021, at 11:00 a.m., and granting such further relief as the Court deems proper.


Dated: July 23, 2021.                        Respectfully submitted,

                                             ONSAGER | FLETCHER | JOHNSON

                                               s/ Christian C. Onsager
                                                  Christian C. Onsager, #6889
                                                   J. Brian Fletcher, #28629
                                                  Alice A. White, #14537
                                             600 17th Street, Suite 425N
                                             Denver, Colorado 80202
                                             Ph: (303) 512-1123
Case:21-13309-TBM Doc#:75 Filed:07/23/21           Entered:07/23/21 08:38:36 Page2 of 2




                                          consager@OFJlaw.com
                                          jbfletcher@OFJlaw.com
                                          awhite@OFJlaw.com
                                          Attorneys for Debtor


                              CERTIFICATE OF SERVICE

        I certify that on July 19, 2021, I served a complete copy of the Motion for Michael
Graham to Appear Telephonically and proposed order on any and all parties who have requested
notice through the court’s CM/ECF system in compliance with the Federal Rules of Bankruptcy
Procedure and the Court’s Local Rules.




                                                 s/ Barbara A. Moss




                                             2
